Exhibit 10.3

DIVERSIFIED RETIREMENT CORPORATION

NONQUALIFIED DEFERRED COMPENSATION

PLAN DOCUMENT

This Plan is to be used in conjunction with the

Diversified Retirement Corporation

Nonqualified Deferred Compensation Adoption Agreement

This Plan is an important legal document. You should consult with your attorney
on whether or not it accommodates your particular situation, and on its tax and
legal implications. Diversified Retirement Corporation does not and cannot
provide legal or tax advice. The Plan Document and Adoption Agreement are
intended purely as specimen documents for use by you and your attorney.
Diversified can give no assurance that any Employer’s Nonqualified Deferred
Compensation arrangements will meet all applicable Internal Revenue Service
(“IRS”) and Department of Labor (“DOL”) requirements.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1.   

Introduction

     2    Article 2.   

Definitions

     3    Article 3.   

Eligibility and Participation

     10    Article 4.   

Elections and Contributions

     12    Article 5.   

Distribution of Account Balances

     19    Article 6.   

Plan Investments

     26    Article 7.   

Beneficiary

     27    Article 8.   

Vesting and Forfeitures

     28    Article 9.   

Administration

     29    Article 10.   

Miscellaneous

     33   



--------------------------------------------------------------------------------

ARTICLE 1. – INTRODUCTION

Whereas, the Employer wishes to establish a nonqualified employee retirement
plan (the “Plan”) solely to provide deferred compensation for a select group of
management or highly compensated employees within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, effective January 1, 2005, and

Whereas, the Plan is intended to comply with section 409A of the Internal
Revenue Code, as amended (the “Code”) and regulations thereunder, and

[If this is an amendment, restatement, and continuation of an existing plan, the
following shall apply:

Whereas, the following provisions constitute an amendment, restatement, and
continuation of the Prior Plan, and

Whereas, amounts that were Earned and Vested under the Prior Plan as of
December 31, 2004, including earnings thereon, shall be considered Grandfathered
Amounts, and thereby, exempt from the requirements under Code section 409A, and
amounts that are earned or vested under this Plan after December 31, 2004,
including earnings thereon, shall be subject to the requirements under Code
section 409A.]

Whereas, the Employer has determined that pursuant to the laws of the Employer’s
state, it may establish such a Plan, and

Whereas, the Employer wishes to provide that the Plan to be established under
this Agreement shall have the name specified in Section 3 of the Adoption
Agreement, and

Whereas, the Employer wishes to provide under the Plan that the Employer shall
pay the entire cost of vested accrued benefits from its general assets and/or
assets set aside in a grantor trust by the Employer to meet its obligations
under the Plan, and

Whereas, the Employer intends that the assets of the Plan and, if applicable,
the Trust shall at all times be subject to the claims of the general creditors
of the Employer,

 

2



--------------------------------------------------------------------------------

Now therefore, the Employer does hereby establish the Plan as follows, and does
hereby agree that the Plan shall be structured, held and disposed of as follows:

ARTICLE 2. – DEFINITIONS

 

2.1 “401(k) Deferrals” means for purposes of the Adoption Agreement, an election
to defer Compensation under the 401(k) Plan.

 

2.2 “401(k) Plan” means the qualified cash or deferred arrangement of the
Employer.

 

2.3 “Adoption Agreement” means the Adoption Agreement executed by the Employer
and submitted to Diversified Retirement Corporation The Adoption Agreement shall
be considered to be a part of this Plan.

 

2.4 “Age” means age at the most recent birthday.

 

2.5 “Annual Sub-Account” means a bookkeeping account under a Calendar Year Plan
established and maintained by the Employer to which (1) Salary Reduction
Contributions, (2) Matching Contributions, (3) Nonelective Employer
Contributions, and (4) Performance-Based Compensation for a Plan Year shall be
credited to each respective Annual Sub-Account.

 

2.6 “Beneficiary” shall have the meaning set forth in Section 7.1.

 

2.7 “Board” means the Employer’s Board of Directors or Board of Trustees, as
applicable.

 

2.8 “Calendar Year Plan” means a Plan under which the Employer establishes and
maintains a Participant’s Account on behalf of each Eligible Employee’s Annual
Sub-Accounts which include, if applicable, but are not limited to a (1) Salary
Reduction Contribution Account, (2) Performance-Based Compensation Contribution
Account, (3) Matching Contribution Account, and (4) Nonelective Employer
Contribution Account to which (1) Salary Reduction Contributions,
(2) Performance-Based Compensation Contributions, (3) Matching Contributions,
and (4) Nonelective Employer Contributions shall be credited to each respective
Annual Sub-Account.

 

2.9 “Claimant” means a Participant (or in the case of the Participant’s death,
the Participant’s Beneficiary or Beneficiaries) who makes a written application
to the Plan Administrator for benefits that he or she believes are due under the
Plan.

 

2.10 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.11

“Compensation” means amounts so elected by the Employer (or if applicable,
Company) in the Adoption Agreement that are payable to an Eligible Employee (of
if applicable, Eligible Director or Independent Contractor) for services
rendered to the Employer (or if applicable, Company), including but not limited
to wages, salary, bonuses, overtime, commissions, and other remuneration that is
reportable to the Federal government, or

 

3



--------------------------------------------------------------------------------

  which would be reportable if it were not deferred under this Plan.
Compensation shall be based on amounts paid during that portion of the Plan Year
in which the Eligible Employee (or if applicable, Eligible Director or
Independent Contractor) is a Participant in the Plan. Compensation must be
earned in the Plan Year in which any amount of such Compensation is credited to
a Participant’s Account.

 

2.12 “Company” means the entity designated as the Employer in Section 1 of the
Adoption Agreement. For purposes of this Plan, references to Employer shall mean
Company, unless the context clearly indicates otherwise.

 

2.13 “Deferral Agreement” means an election by an Eligible Employee to (1) make
a Salary Reduction Contribution and/or (2) specify a time of distribution for
Salary Reduction Contributions or Employer Contributions made on his or her
behalf, as so elected by the Employer in the Adoption Agreement. A Deferral
Agreement to make a Salary Reduction Contribution must be made prior to the end
of the Election Period preceding the close of the Taxable Year preceding the
Taxable Year in which Compensation subject to the Salary Reduction Contribution
is earned. A Deferral Agreement must specify the time and the form of
distribution as permitted by the election of the Employer in the Adoption
Agreement. Changes to a Deferral Agreement may be made, but only before the
Deferral Agreement becomes irrevocable, which is generally the last day of a
Participant’s Taxable Year. The Participant must also list his or her designated
Beneficiary or Beneficiaries as described in Article 7.

 

2.14 “Deferred Compensation” means the amount of Compensation that the
Participant elects to defer under the Deferral Agreement and that the
Participant and the Employer mutually agree shall be deferred in accordance with
the Plan, if any, and the amount of any Employer Contributions, if any, made on
behalf of the Participant.

 

2.15 “Disability” or “Disabled” means:

(a) A Participant (1) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s Employer.

 

4



--------------------------------------------------------------------------------

(b) As specified in the Adoption Agreement, a Participant shall be deemed
Disabled:

(1) If determined to be totally disabled by the Social Security Administration;

(2) In accordance with a disability insurance program sponsored by the Employer,
provided the definition of Disability set forth in such insurance program
satisfies the requirements of Section 2.15(a); or

(3) In the Plan Administrator’s sole discretion, provided that the Participant
is disabled under Section 2.15(a).

(c) In the event the determination of Disability is made under
Section 2.15(b)(2) or Section 2.15(b)(3), the Plan Administrator shall have the
exclusive right of determining, with the assistance of a competent physician,
whether a Participant is Disabled. A certificate to that effect executed by the
Plan Administrator and supported by the affidavit of an examining physician,
shall be sufficient evidence of such fact and may be so accepted by the Plan
Administrator without further inquiry, provided that all Participants under
similar circumstances shall be treated alike.

 

2.16 “Earned and Vested” means amounts deferred under the Prior Plan, if any, to
which a Participant had a nonforfeitable right to receive as of December 31,
2004. Such amounts are considered Grandfathered Amounts. The term Earned and
Vested is only applicable to a plan that is an amendment, restatement, and
continuation of a Prior Plan, as indicated in Section 4 of the Adoption
Agreement.

 

2.17 “Effective Date” means the effective date specified in Section 5(a) of the
Adoption Agreement for new plans, or Section 5(b) of the Adoption Agreement for
a plan that is an amendment, restatement, and continuation of a Prior Plan.

 

2.18 “Election Period” means the enrollment window(s) designated by the Employer
in which a Participant may be permitted to enter into a Deferral Agreement, make
a distribution election(s) upon Separation from Service and/or a Specified Time,
and make any changes to such election(s).

 

2.19 “Eligible Director” means the director of the Company who has been chosen
by the Board each year, in its sole discretion, to be eligible to participate in
the Plan. For purposes of this Plan, references to Eligible Employee shall mean
Eligible Director, unless the context clearly indicates otherwise.

 

2.20

“Eligible Employee” means an individual who is part of a select group of
management or highly compensated individuals who performs services for the
Employer as an employee and who has been chosen by the Employer each year, in
its sole discretion, to be eligible to participate in the Plan. If Eligible
Directors and/or Eligible Independent Contractors participate in this Plan in
accordance with the Employer’s election in the Adoption

 

5



--------------------------------------------------------------------------------

  Agreement, the term “Eligible Employee” shall also mean such Eligible
Directors and/or Eligible Independent Contractors and the term “employment”
shall include service as a director or independent contractor unless the context
clearly indicates otherwise.

 

2.21 “Eligible Independent Contractor” means the Independent Contractor of the
Company who has been chosen by the Company each year, in its sole discretion, to
be eligible to participate in the Plan. For purposes of this Plan, references to
Eligible Employee shall mean Eligible Independent Contractor, unless the context
clearly indicates otherwise.

 

2.22 “Employer” means the employer named in Section 1 of the Adoption Agreement
and any succeeding or continuing corporation. For purposes of Article 10.2,
Employer shall also include all persons with whom the Employer would be
considered a single employer under Code sections 414(b) or (c). If Eligible
Directors and/or Eligible Independent Contractors participate in this Plan in
accordance with the Employer’s election in the Adoption Agreement, the term
“Employer” shall also mean Company unless the context clearly indicates
otherwise.

 

2.23 “Employer Contributions” means Matching Contributions and/or Nonelective
Employer Contributions made by the Employer on behalf of a Participant, as so
elected by the Employer in the Adoption Agreement.

 

2.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.25 “Evergreen Plan” means a Plan under which the Employer establishes and
maintains a Participant’s Account, which may have sub-accounts depending on the
Employer’s election, on behalf of each Eligible Employee including, if
applicable, but are not limited to a (1) Salary Reduction Contribution Account,
(2) Performance-Based Compensation Contribution Account (3) Matching
Contribution Account, and (4) Nonelective Employer Contribution Account to which
(1) Salary Reduction Contributions, (2) Performance-Based Compensation
Contributions, (3) Matching Contributions, and (4) Nonelective Employer
Contributions shall be credited.

 

2.26 “Grandfathered Amounts” means amounts, if any, that were deferred under the
Prior Plan and Earned and Vested as of December 31, 2004. Grandfathered Amounts
are not subject to the requirements under Code section 409A. The term
Grandfathered Amounts is only applicable to a plan that is an amendment,
restatement, and continuation of a Prior Plan, as indicated in Section 4 of the
Adoption Agreement.

 

2.27 “Key Employee” means an Eligible Employee treated as a “specified employee”
as of his Separation from Service under Code section 409A(a)(2)(B)(i), i.e., a
key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company is a Publicly
Traded Company. Key Employees shall be determined in accordance with Code
section 409A using an identification date set forth in the Adoption Agreement. A
listing of Key Employees as of an identification date shall be effective for the
12-month period beginning on the effective date set forth on the Adoption
Agreement.

 

6



--------------------------------------------------------------------------------

2.28 “Legally Binding Right” means a nonforfeitable right that cannot be reduced
or eliminated within the meaning of Code section 409A and regulations
thereunder.

 

2.29 “Matching Contribution” means an amount contributed by the Employer on
behalf of a Participant that elects to make a Salary Reduction Contribution
under the Plan.

 

2.30 “Matching Contribution Account” means a bookkeeping account established by
the Employer for each Participant to which Matching Contributions shall be
credited.

 

2.31 “Nonelective Employer Contribution” means an amount contributed by the
Employer on behalf of a Participant.

 

2.32 “Nonelective Employer Contribution Account” means a bookkeeping account
established by the Employer for each Participant to which Nonelective Employer
Contributions shall be credited.

 

2.33 “Participant” means any Eligible Employee (or if applicable, Eligible
Director or Independent Contractor) selected by the Employer who has elected to
participate in the Plan by entering into a Deferral Agreement.

 

2.34 “Participant’s Account” means a bookkeeping account established and
maintained by the Employer to which (1) Salary Reduction Contributions,
(2) Matching Contributions, (3) Nonelective Employer Contributions, and
(4) Performance-Based Compensation shall be credited. A Participant’s Account
includes the Participant’s Annual Sub-Account, if applicable.

 

2.35 “Performance-Based Compensation” means Compensation a participant will be
entitled to upon satisfying organizational or individual performance goals for a
performance period that is at least 12 consecutive months. For performance-based
compensation elections, a participant is permitted to make deferral elections
after the beginning of the taxable year the participant will perform the
services, provided that:

 

  •  

The participant makes the deferral election on or before the date that is six
months prior to the end of the related performance period;

 

  •  

The participant performs services continuously from the later of: (i) the
beginning of the performance period or (ii) the date the Company establishes the
performance criteria, through the date the participant makes the deferral
election; and

 

  •  

The amount of performance-based compensation that will be earned is not readily
ascertainable (e.g., the performance goals are not certain to be achieved at the
time the participant makes the deferral election).

 

7



--------------------------------------------------------------------------------

Whether or not Compensation is considered Performance-Based Compensation shall
be determined under procedures established by the Plan Administrator and in
accordance with Code section 409A and regulations thereunder.

 

2.36 “Performance-Based Compensation Contribution Account” means a bookkeeping
account established by the Employer for each Participant electing to defer all
or a portion of his or her Performance-Based Compensation.

 

2.37 “Performance-Based Compensation Deferral Election” means an election to
defer all or a portion of Performance-Based Compensation earned during a service
period.

 

2.38 “Plan” means this plan, as named in the Adoption Agreement.

 

2.39 “Plan Administrator” means the Employer or other person(s) or entity(ies)
appointed by the Employer in accordance with Article 9.

 

2.40 “Plan Year” means a twelve (12) consecutive month period beginning and
ending on the dates specified in the Adoption Agreement.

 

2.41 “Prior Plan” means a predecessor nonqualified deferred compensation plan,
if any, that was in existence as of October 3, 2004 and is named in the Adoption
Agreement. The Prior Plan is or is not intended to be subject to Code section
409A depending on the election made by the Employer in the Adoption Agreement.
The term Prior Plan is only applicable to a plan that is an amendment,
restatement, and continuation of a plan in existence as of October 3, 2004, as
indicated in the Adoption Agreement.

 

2.42 “Publicly Traded Company” means an entity any stock of which is publicly
traded on an established securities market or otherwise.

 

2.43 “Retirement Age” means the age specified in the Adoption Agreement.

 

2.44 “Salary Reduction Contribution” means an amount of Compensation a
Participant elects to defer under his or her Deferral Agreement which shall be
deducted from the Participant’s Compensation without reduction for any taxes or
withholding (except to the extent required by law or under Code section 409A and
regulations thereunder.)

 

2.45 “Salary Reduction Contribution Account” means a bookkeeping account
established by the Employer for each Participant electing to make a Salary
Reduction Contribution under the Plan.

 

2.46 “Separation from Service” means a “separation from service” within the
meaning of Code section 409A and regulations thereunder.

 

8



--------------------------------------------------------------------------------

2.47 “Specified Time” means the time a Participant’s account may be distributed
prior to a Separation from Service. A Participant’s distribution as of a
Specified Time shall be null and void upon a Participant’s Separation from
Service.

 

2.48 “Taxable Year” means the Participant’s taxable year.

 

2.49 “Trust” means the Trust Agreement between the Employer and the Trustees
that meets the requirements of a “grantor” trust under Revenue Procedures 92-64
and 92-65 and otherwise meets the requirements under Code section 409A and
regulations thereunder.

 

2.50 “Trustees” means the Trustees named in the Trust and their duly appointed
and acting successor Trustee(s) which shall be appointed by the corporation and
may consist of one or more persons.

 

2.51 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Whether or not a Participant has
an Unforeseeable Emergency shall be determined by the Plan Administrator in
accordance with Code section 409A and applicable regulations thereunder.

 

9



--------------------------------------------------------------------------------

ARTICLE 3. - ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility to Participate in the Plan.

 

(a)        (1)      If this Plan is an amendment, restatement, and continuation
of the Prior Plan, as indicated in the Adoption Agreement, every Eligible
Employee who was a Participant in the Prior Plan immediately prior to the
Effective Date shall continue to be an Eligible Employee eligible to participate
in this Plan. Each other Eligible Employee shall be eligible to participate in
the Plan on the Effective Date. Thereafter, each employee, independent
contractor or director shall be eligible to participate in the Plan on the date
the Employer, in its sole discretion, determines that such person is an Eligible
Employee.        (2)      If this Plan is a new plan, as indicated in the
Adoption Agreement, each Eligible Employee shall be eligible to participate in
the Plan on the Effective Date. Thereafter, each employee, independent
contractor or director shall be eligible to participate in the Plan on the date
the Employer, in its sole discretion, determines that such person is an Eligible
Employee.

 

  (b) An Eligible Employee shall become a Participant in the Plan by executing a
Deferral Agreement in accordance with procedures established by the Plan
Administrator.

 

3.2. Re-Employment. A Participant whose employment or service with the Employer
is terminated and is subsequently re-employed or re-enters service may become a
Participant only if he or she (1) is designated an Eligible Employee by the
Employer and (2) elects to participate in the Plan by executing a Deferral
Agreement in accordance with procedures established by the Plan Administrator.

 

3.3 Re-Employment of Previously Eligible Employee. A previously Eligible
Employee whose employment or service with the Employer is terminated is
subsequently re-employed or re-enters service, may become a Participant only if
he or she (1) is designated an Eligible Employee by the Employer, (2) elects to
participate in the Plan by executing a Deferral Agreement in accordance with
procedures established by the Plan Administrator, and (3) has already taken a
complete distribution or has not taken a full distribution but has not accrued
any benefit under the plan, except earnings, for a period of 24 months.

 

10



--------------------------------------------------------------------------------

3.4 Change in Employment Status. During any period in which a Participant
remains in the employ or service of the Employer, but ceases to be an Eligible
Employee, he or she shall cease to be a Participant in the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE 4. – ELECTIONS AND CONTRIBUTIONS

 

4.1 Election to Make Salary Reduction Contributions.

 

  (a) Deferral Agreement.

(1) An Eligible Employee may make an irrevocable Deferral Agreement to make a
Salary Reduction Contribution in one (1) percent increments, not to exceed the
percentage of Compensation specified in the Adoption Agreement, by the end of
the Election Period preceding the Taxable Year in which such Compensation
subject to the Salary Reduction Contribution is earned.

(2) Unless otherwise specified in the Adoption Agreement, the Deferral Agreement
must specify:

 

  (i) The time of distribution; and

 

  (ii) The form of distribution.

(3) A Deferral Agreement shall be made in accordance with procedures established
by the Plan Administrator and in accordance with Code section 409A and
regulations thereunder.

(b) Timing of Initial Deferral Agreement. If this Plan is a new Plan, and the
Eligible Employee is not a participant in another account balance plan of the
Employer within the meaning of Code section 409A and regulations thereunder, the
Eligible Employee who is eligible to participate in this Plan as of the Plan’s
Effective Date may make an initial Deferral Agreement to make a Salary Reduction
Contribution within thirty (30) days after the Plan’s Effective Date. Each other
Eligible Employee, Re-Employed Employee or Re-Employed Previously Eligible
Employee who is not a participant in another account balance elective plan of
the Employer within the meaning of Code section 409A and regulations thereunder
may make an initial Deferral Agreement to make a Salary Reduction Contribution
within thirty (30) days after the date the Eligible Employee first becomes
eligible to participate in the Plan. Any such Deferral Agreement must apply only
to compensation paid for services performed after the election. In all other
cases, the initial Deferral Agreement to make a Salary Reduction Contribution
must be made no later than the last day of the Election Period preceding the
Taxable Year in which Compensation subject to the Salary Reduction Contribution
is earned.

 

12



--------------------------------------------------------------------------------

  (c) Frequency of Making a Deferral Agreement after Initial Election.

 

  (1) If the Employer so elects in the Adoption Agreement, a Participant may
elect to make a Salary Reduction Contribution on his or her Deferral Agreement
each Plan Year (annual deferral election).

 

  (2) If the Employer so elects in the Adoption Agreement, a Participant’s
Deferral Agreement shall remain in effect such that the Participant will
automatically be deemed to have made a Deferral Agreement each Plan Year so long
as the Deferral Agreement becomes irrevocable no later than the last day of the
Election Period preceding the Taxable Year in which Compensation subject to the
Salary Reduction Contribution is earned (carry-forward deferral election).

(i) The Participant may modify or terminate his or her automatic Deferral
Agreement by notifying the Plan Administrator at any time, but any such
modification or termination must be made no later than the last day of the
Election Period preceding the Taxable Year in which Compensation subject to the
Deferral Agreement would have otherwise been earned.

(ii) The modification or termination of a Participant’s automatic Deferral
Agreement shall be made in accordance with procedures established by the Plan
Administrator and in accordance with Code section 409A and regulations
thereunder.

(d) Failure to Make Timely Election. If an Eligible Employee fails to enter into
a timely Deferral Agreement, the Eligible Employee shall be deemed to have
elected to make no Salary Reduction Contributions for the applicable Plan Year.

 

  (e) Crediting of Salary Reduction Contributions. Salary Reduction
Contributions made by a Participant under this Section 4.1 shall be credited to
the Participant’s Account as soon as practicable after the Compensation subject
to the Salary Reduction Contribution would have otherwise been paid to the
Participant. All Salary Reduction Contributions shall be held as an asset of the
Employer.

(f) Any Deferral Agreement to make Salary Reduction Contributions under this
Section 4.1 shall be at all times subject to the rules set forth under
Section 4.4.

 

13



--------------------------------------------------------------------------------

4.2 Employer Contributions.

(a) Matching Contributions. If the Employer so elects in the Adoption Agreement,
the Employer may make a Matching Contribution as specified in the Adoption
Agreement.

(b) Nonelective Employer Contributions. If the Employer so elects in the
Adoption Agreement, the Employer may make Nonelective Employer Contributions
under this Plan. The amount of such Nonelective Employer Contributions shall be
equal to the amount specified in the Adoption Agreement.

(c) Election of Time and Form of Distribution for Employer Contributions.

(1) If the Employer so elects in the Adoption Agreement, a Participant may elect
on his or her Deferral Agreement to defer Employer Contributions by specifying:

 

  (i) The time of distribution; and

 

  (ii) The form of distribution.

(2) The time and form of distribution must be specified no later than the time
the Participant obtains a Legally Binding Right to such Employer Contributions.
After such time, modification to the time or form of distribution may only be
made in accordance with Section 4.4.

(3) A Deferral Agreement shall be made in accordance with procedures established
by the Plan Administrator and in accordance with Code section 409A and
regulations thereunder.

(4) The Participant may modify or terminate the time and/or form of distribution
specified under this Section 4.2(c) by notifying the Plan Administrator prior to
the Participant obtaining a Legally Binding Right to the Employer Contributions
subject to the modification and/or termination. After such time, modification to
the time or form of distribution may only be made in accordance with
Section 4.4.

(5) The modification or termination of the time and/or form of distribution
specified under this Section 4.2(c) shall be made in accordance with procedures
established by the Plan Administrator and in accordance with Code section 409A
and regulations thereunder.

(d) Failure to Make Timely Election. If an Eligible Employee fails to set the
time and form of distribution prior to the time the Participant obtains a
Legally Binding Right to Employer Contributions made on his or her behalf, any
election to defer such Employer Contributions after such time shall be subject
to the rules

 

14



--------------------------------------------------------------------------------

set forth under Section 4.4. Such election to defer Employer Contributions after
the date the Participant obtains a Legally Binding Right to such Employer
Contributions shall be made in accordance with procedures established by the
Plan Administrator and in accordance with Code section 409A and regulations
thereunder.

 

  (e) Crediting of Employer Contributions. Employer Contributions made on behalf
of a Participant and deferred under this Section 4.2 shall be credited to the
Participant’s Account as soon as practicable. All Employer Contributions
deferred under this Section 4.2 shall be held as an asset of the Employer.

(f) A Deferral Agreement under this Section 4.2 shall be at all times subject to
the rules set forth under Section 4.4.

 

4.3 Performance-Based Compensation.

 

  (a) If the Employer so elects in the Adoption Agreement, a Participant may
make a Performance-Based Compensation Deferral Election, subject to the
requirements of Section 4.3(b).

(b) If the Plan Administrator, in its sole discretion, determines that
Compensation constitutes Performance-Based Compensation that is based on
services performed over a period of at least twelve (12) months, the Plan
Administrator will establish procedures under which an Eligible Employee may
elect to defer such Performance-Based Compensation, but such election must be
made no later than six (6) months before the end of the performance period. Such
procedures established by the Plan Administrator shall be made in accordance
with Code section 409A and regulations thereunder.

 

  (c) A Performance-Based Compensation Deferral Election must specify:

 

  (1) The time of distribution; and

 

  (2) The form of distribution.

(d) Crediting of Performance-Based Compensation. Performance-Based Compensation
deferred under this Section 4.3 shall be credited to the Participant’s Account
as soon as practicable after such Performance-Based Compensation would have
otherwise been paid to the Participant.

(e) A Performance-Based Compensation Deferral Election made under this
Section 4.3 shall apply to Performance-Based Compensation only. The rules set
forth under Section 4.1 or Section 4.2 shall not apply and shall not supplant
the rules set forth under this Section 4.3.

(f) A Performance-Based Compensation Deferral Election to defer made under this
Section 4.3 shall be at all times subject to the rules set forth under
Section 4.4.

 

15



--------------------------------------------------------------------------------

4.4 Changes in Time or Form of Distribution.

 

  (a) A Participant may make a subsequent election to change the time and/or
form of a distribution he or she specified in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3, but only if the following conditions are satisfied:

 

  (1) The election may not take effect until at least twelve (12) months after
the date on which the election is made;

 

  (2) In the case of an election to change the time and/or form of a
distribution under Sections 5.2 and 5.3, a distribution may not be made earlier
than at least five (5) years from the date the distribution would have otherwise
been made;

 

  (3) In the case of an election to change the time and/or form of a
distribution under Sections 5.2 and 5.3, the election must be made at least
twelve (12) months before the date of the first scheduled distribution; and

 

  (4) The election may not result in an impermissible acceleration of payment
prohibited under Code section 409A and applicable guidance thereunder. If the
Plan Administrator, in its sole discretion, determines that a change in the time
and/or form of a distribution will result in an impermissible acceleration, the
Plan Administrator reserves the right to refuse to honor the change.

 

  (b) A Participant may change the form of distribution he or she specified in
his or her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 to any one of
the distribution form(s) elected by the Employer in the Adoption Agreement, so
long as the change meets the requirements set forth under Section 4.4(a).

 

  (c) For purposes of making a subsequent election under Section 4.4(a)(2), any
form of distribution elected by the Participant and any amounts payable in the
form(s) set forth under Sections 5.1A(a)(3) and 5.1A(a)(4) or Sections
5.1B(a)(3) and 5.1B(a)(4) shall be treated as a single payment.

(d) The rules set forth in this Section 4.4 may apply separately to each time
and/or form of distribution specified in a Participant’s Deferral Agreement
under Section 4.1, Employer Contributions under Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3.

(e) A change in the time and/or form of distribution shall be made in accordance
with procedures established by the Plan Administrator and in accordance with
Code section 409A and regulations thereunder.

 

16



--------------------------------------------------------------------------------

  (f) Change in the time and/or form of distribution elections or conditions on
or before December 31, 2008. If the Employer so elects in the Adoption Agreement
by December 31, 2008, a Participant may make a subsequent election to change the
time and/or form of a distribution he or she specified in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 and such subsequent
distribution election shall not be treated as a change in the time or form of
distribution or an acceleration of a payment under Section 4.4(a) provided that
the following conditions are met:

 

  (1) Such subsequent election by the Participant is made on or before
December 31, 2008.

 

  (2) With respect to a subsequent election to change a time and/or form of
distribution made on or after January 1, 2006 and on or before December 31,
2006, the election may apply only to amounts that would not otherwise be payable
in 2006 and may not cause an amount to be paid in 2006 that would not otherwise
be payable in 2006.

 

  (3) With respect to a subsequent election to change a time and/or form of
distribution made on or after January 1, 2007 and on or before December 31,
2007, the election may apply only to amounts that would not otherwise be payable
in 2007 and may not cause an amount to be paid in 2007 that would not otherwise
be payable in 2007.

 

  (4) With respect to a subsequent election to change a time and/or form of
distribution made on or after January 1, 2008 and on or before December 31,
2008, the election may apply only to amounts that would not otherwise be payable
in 2008 and may not cause an amount to be paid in 2008 that would not otherwise
be payable in 2008.

 

17



--------------------------------------------------------------------------------

4.5 Right to Terminate Participation or Cancel a Deferral Election During
Calendar Year 2005.

 

  (a) So long as the Employer so adopted by December 31, 2005 as indicated in
the Adoption Agreement, a Participant and/or the Plan Administrator may elect
to:

 

  (1) Terminate a Participant’s participation in this Plan at any time during
all or part of calendar year 2005; or

 

  (2) Cancel a Participant’s deferral election made under Section 4.1,
Section 4.2, and/or Section 4.3 during all or part of calendar year 2005.

 

  (b) In order to effectuate any termination of participation under
Section 4.5(a)(1) or cancellation of a deferral election under
Section 4.5(a)(2), amounts subject to such termination or cancellation must be
includible in income in the taxable year in which the Participant obtains a
nonforfeitable right to receive such amounts. Any termination of participation
or cancellation of a deferral election may result in a lower amount of deferrals
under this Plan, without a complete elimination of the deferrals.

 

  (c) In the event of a termination of participation under Section 4.5(a)(1) or
the cancellation of a deferral election under Section 4.5(a)(2), and a
distribution of deferred amounts subject to the cancellation or payable upon
termination is made, such distribution will not cause this Plan to violate Code
section 409A, provided that the full amount of the distribution is included in
the Participant’s income in calendar year 2005, or if later, the taxable year in
which the Participant obtains a nonforfeitable right to receive such amount.

 

4.6 Elections to Defer Compensation Earned on or Before December 31, 2005. If
this Plan is an amendment, restatement, and continuation of the Prior Plan, as
indicated in the Adoption Agreement, a Participant electing to defer
Compensation earned on or before December 31, 2005 will not be subject to this
Article 4 with respect to such election, provided that the:

 

  (a) Election to defer is made on or before March 15, 2005;

 

  (b) Amounts to which the deferral election relate have not been paid or become
payable at the time of election; and

 

  (b) Election to defer such Compensation or Employer Contributions is made in
accordance with the terms of this Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE 5. – DISTRIBUTION OF ACCOUNT BALANCES

 

5.1A Distribution Forms for Evergreen Plans.

(a) If this Plan is an Evergreen Plan as specified in the Adoption Agreement,
then a Participant may, to the extent permitted by the elections of the Employer
specified in the Adoption Agreement, elect in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 to have his or her Participant’s Account balance
distributed in:

(1) A lump sum payment;

(2) Installment payments over the life expectancy of the Participant (as
determined under IRS tables for purposes of Section 72 of the Code). In
accordance with the Employer’s election(s), a Participant electing installment
payments over his or her life expectancy must designate in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 that such payments will be made
monthly, quarterly, semi-annually or annually;

(3) Installment payments over a period of time, not to exceed twenty (20) years.
In accordance with the Employer’s election(s), a Participant electing
installment payments over a period of years must designate in his or her
Deferral Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 that such payments will be made
monthly, quarterly, semi-annually or annually over three (3), five (5), ten
(10), fifteen (15), or twenty (20) years, or on some other payment schedule; or

(4) A partial single, lump sum payment and installment payments. A Participant
electing such partial payment must specify in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 the percentage of the payment required to be paid as
a single, lump sum and the percentage of the payment required to be paid as
installment payments. In accordance with the Employer’s election(s) under the
Adoption Agreement, a Participant must designate in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 whether such payments will be
made over the life expectancy of the Participant or over a period of years
(specifying the number of years) and whether such distributions shall be made
monthly, quarterly, semi-annually or annually.

 

19



--------------------------------------------------------------------------------

(b) As specified in the Adoption Agreement, the distribution form(s) elected
under this Section 5.1A shall be made upon the occurrence of a distributable
event, and in accordance with the Employer’s distribution procedure as specified
in the Adoption Agreement.

(c) Notwithstanding the distribution form(s) elected, if a Participant’s Account
balance and/or Age is less than the minimum specified in the Adoption Agreement
at the time a distributable event occurs, the full Participant’s Account balance
shall be distributed in a lump sum payment in accordance with Section 5.1A(b).

 

5.1B Distribution Forms for Calendar Year Plans.

(a) If this Plan is a Calendar Year Plan as specified in the Adoption Agreement,
then a Participant may, to the extent permitted by the elections of the Employer
specified in the Adoption Agreement, elect in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 to have his or her Calendar Year balance(s)
distributed with respect to such Plan Year in:

(1) A lump sum payment;

(2) Installment payments over the life expectancy of the Participant (as
determined under IRS tables for purposes of Section 72 of the Code). In
accordance with the Employer’s election(s), a Participant electing installment
payments over his or her life expectancy must designate in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 that such payments will be made
monthly, quarterly, semi-annually or annually;

(3) Installment payments over a period of time, not to exceed twenty (20) years.
In accordance with the Employer’s election(s), a Participant electing
installment payments over a period of years must designate in his or her
Deferral Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 that such payments will be made
monthly, quarterly, semi-annually or annually over three (3), five (5), ten
(10), fifteen (15), or twenty (20) years, or on some other payment schedule; or

(4) A partial single, lump sum payment and installment payments. A Participant
electing such partial payment must specify in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a

 

20



--------------------------------------------------------------------------------

Performance-Based Compensation Deferral Election under Section 4.3 the
percentage of the payment required to be paid as a single, lump sum and the
percentage of the payment required to be paid as installment payments. In
accordance with the Employer’s election(s) under the Adoption Agreement, a
Participant must designate in his or her Deferral Agreement under Section 4.1,
Section 4.2, and/or a Performance-Based Compensation Deferral Election under
Section 4.3 whether such payments will be made over the life expectancy of the
Participant or over a period of years (specifying the number of years) and
whether such distributions shall be made monthly, quarterly, semi-annually or
annually.

(b) As specified in the Adoption Agreement, the distribution forms elected under
this Section 5.1B shall be made upon the occurrence of a distributable event and
in accordance with the Employer’s distribution procedure as specified in the
Adoption Agreement.

(c) Notwithstanding the distribution form(s) elected, if a Participant’s Account
balance(s) and/or Age is less than the minimum specified in the Adoption
Agreement at the time a distributable event occurs, the full Account balance(s)
shall be distributed in a lump sum payment in accordance with Section 5.1B(b).

(d) Different forms of distribution may be elected for different years.

 

5.2 Distribution as of a Specified Time.

 

  (a) A Participant may designate at the time he or she completes his or her
Deferral Agreement to receive a Specified Time distribution in the form(s) so
elected by the Employer in the Adoption Agreement and as of a Specified Time
designated by the Employer in the Adoption Agreement.

 

  (b) Distributions made under this Section 5.2 shall be made in accordance with
Section 5.1A(b) or Section 5.1B(b) as applicable.

 

  (c) Notwithstanding Section 5.2(b), if the Employer so elects, distributions
under this Section 5.2 may not commence until the date or Age specified in the
Adoption Agreement.

 

  (d) Different dates of distribution may be elected for different years.

 

21



--------------------------------------------------------------------------------

5.3 Distribution upon Separation from Service.

 

  (a) Upon a Participant’s Separation from Service, the unpaid portion of his or
her Participant’s Account balance, if any, shall be distributed in the form(s)
so elected by the Employer in the Adoption Agreement.

 

  (b) Distributions made under this Section 5.3 shall be made in accordance with
Section 5.1A(b) or Section 5.1B(b), as applicable.

 

  (c) In the case of a Separation from Service of a Key Employee, distributions
under this Section 5.3 may not be made before the date which is six (6) months
after the date of the Key Employee’s Separation from Service (or, if earlier,
the date of death of the Key Employee).

 

5.4 Distribution upon Disability. If a Participant becomes Disabled while
employed with the Employer, the unpaid portion of his or her Participant’s
Account balance, if any, shall be distributed in a single sum.

 

5.5 Distribution upon Death. If a Participant dies while employed with the
Employer, the unpaid portion of his or her Participant’s Account balance, if
any, shall be distributed in a single sum.

 

5.6 Withdrawals for Unforeseeable Emergency.

 

  (a) A Participant may withdraw all or any portion of his or her Participant’s
Account balance for an Unforeseeable Emergency. The amounts distributed with
respect to an Unforeseeable Emergency may not exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of deferrals under the
Plan. The Plan Administrator, in its sole discretion, shall determine whether an
Unforeseeable Emergency has occurred and shall distribute all or any portion of
a Participant’s Account balance as soon as practicable after such a
determination.

 

  (b) If a Participant receives a distribution on account of an Unforeseeable
Emergency under this Plan, such Participant’s Deferral Agreement shall
terminate:

 

  (1) As soon as practicable following a withdrawal for an Unforeseeable
Emergency; or

 

  (2) If a Participant’s Deferral Agreement is required to be terminated in
order for the Participant to receive a hardship distribution under the 401(k)
Plan, or other plan of the Employer, as soon as practicable following a
withdrawal for an Unforeseeable Emergency.

 

22



--------------------------------------------------------------------------------

5.7 Distribution upon a Change in Control Event. Upon a Change in Control Event,
the unpaid portion of a Participant’s Account balance, if any, shall be
distributed at the time so elected by the Employer in the Adoption Agreement.

 

  (a) A “Change in Control Event” means an event described under Code section
409A(a)(2)(A)(v) and regulations thereunder.

 

  (b) Generally, to constitute a Change in Control Event as to a Participant,
the Change in Control Event must relate to (1) the corporation for whom the
Participant is performing services at the time of the Change in Control Event,
(2) the corporation that is liable for the payment of Plan benefits to the
Participant (or all corporations liable for the payment if more than one
corporation is liable), or (3) a corporation that is a majority shareholder of a
corporation identified in (1) or (2), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (1) or (2). The
ultimate parent corporation in such a chain shall be referred to as the
“Parent.”

 

  (c) Generally, the types of Change in Control Events are:

 

  (1) Change in ownership, if a person, or a group of persons acting together,
acquires more than 50% of the stock of the corporation;

 

  (2) Change in effective control if, over a 12-month period, a person or group
acquires stock representing 30% of the voting power of the corporation or a
majority of the members of the board of directors of the parent corporation is
replaced by directors not endorsed by the persons who were members of the board
before the new directors’ appointment;

 

  (3) Change in ownership of a substantial portion of corporate assets if a
person or group acquires 40% or more of the gross fair market value of the
assets of a corporation over a 12-month period; or

 

  (4) A narrower definition in a separate written agreement increasing the
percentages listed in this section above. The entering into of any such separate
written agreement must satisfy the requirements of Code section 409A and the
regulations thereunder.

 

5.8

Intervening Distributable Events. If a Participant has incurred a Separation
from Service (whether or not such Participant is currently receiving a
distribution in the form(s) set

 

23



--------------------------------------------------------------------------------

  forth under Sections 5.1A(a)(2), 5.1A(a)(3), and 5.1A(a)(4) or Sections
5.1B(a)(2), 5.1B(a)(3), and 5.1B(a)(4) on account of a distributable event under
Sections 5.2 or 5.3), then in lieu of the foregoing distribution form(s), the
remainder of the Participant’s Account balance may be distributed in a lump sum
in accordance with Section 5.1A(b) or Section 5.1B(b) upon the occurrence of an
intervening distributable event under Sections 5.4 through 5.7. The Employer
shall specify in the Adoption Agreement whether such lump sum payment is to be
made under any or all of the distributable events set forth under Sections 5.4
through 5.7.

 

5.9 Impermissible Acceleration. If the Plan Administrator, in its sole
discretion, determines that a distribution under this Article will result in an
impermissible acceleration prohibited under Code section 409A and applicable
guidance thereunder, the Plan Administrator reserves the right to refuse to make
any such distribution unless and until the Plan Administrator determines that
the distribution will be made in accordance with Code section 409A.

 

5.10 Delay in Payment. If the Plan Administrator cannot make a distribution by
the dates specified under Section 5.1A(b) or Section 5.1B(b) for reasons beyond
the Employer’s control, or if a distribution would jeopardize the Employer’s
solvency or if the Plan Administrator, in its sole discretion, determines that
(1) the deduction associated with a distribution under this Plan would be
limited by Code section 162(m), or (2) a distribution would violate federal
securities laws, the Plan Administrator may delay such distributions.

 

5.11 Default time and form of distribution. If the Participant does not select a
time and form of distribution in accordance with this Article 5, the time and
form of distribution shall be a lump sum distribution paid as soon as
administratively feasible following Separation from Service in accordance with
the Plan’s distribution procedures.

 

5.12 Accelerated Payment Exceptions. Unless otherwise elected in the Adoption
Agreement, the plan will provide for an accelerated payment under the following
circumstances:

 

  (a) Domestic Relations Order - Accelerated distributions for an alternate
payee to comply with a Qualified Domestic Relations Order. For this purpose, a
Qualified Domestic Relations Order means a judgment, decree, or order (including
the approval of a settlement agreement) which is:

 

  (1) issued pursuant to a State’s domestic relations law;

 

  (2) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;

 

24



--------------------------------------------------------------------------------

  (3) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan;

 

  (4) requires payment to such person of their interest in the Participant’s
benefits in an immediate lump payment; and

 

  (5) meets such other requirements established by the Company.

The Company shall determine whether any document received by it is a Qualified
Domestic Relations Order. In making this determination, the Company may consider
the rules applicable to “domestic relations orders” under Code section 414(p)
and ERISA section 206(d), and such other rules and procedures as it deems
relevant.

 

  (b) Conflicts of interest– To the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government, or, to the extent reasonably necessary to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law.;

 

  (c) Limited cashouts (de minimis distributions) - Discretion to cash out a
Participant’s interest at any time, or automatic cashouts under specified
circumstances, such as Separation from Service, if the annual amount does not
exceed the section 402(g) limit and all plans in the same category are cashed
out at the same time. Installment distributions will also be cashed out if the
amount is less than a plan-established threshold as set forth in the Adoption
Agreement, which may be any pre-determined amount;

 

  (d) Taxes - Accelerated distributions may be paid to cover any employment tax,
where applicable, on amounts deferred under the Plan, to pay federal income tax
withholding amounts (or the corresponding state, local or foreign tax
withholding amounts as a result of the payment of any employment taxes), and any
additional income withholding attributable to the pyramiding of wages and taxes.
The total payment under this acceleration provision must not exceed the
aggregate employment taxes and withholding related to such employment taxes;

 

  (e) Plan termination and liquidation - Distributions due to a termination and
liquidation of the plan in accordance with Treasury Reg. §1.409-3(j)(4)(ix);

 

  (f) Cancellation of a deferral election due to a Participant meeting the
requirements of Disability, Unforeseeable Emergency under the Plan;

 

  (g) Payment upon income inclusion under Code section 409A - Accelerated
payments income inclusion that is due to a violation of Code section 409A; and

 

  (h) Certain offsets - Accelerated payment to a participant to cover a debt
owed to the company if the participant incurred the debt in the ordinary course
of business, the offset does not exceed $5,000 per calendar year, and payment
occurs on the due date of the debt.

 

5.13 Distributions under this Plan shall only be made in cash unless otherwise
provided in the Adoption Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE 6. - PLAN INVESTMENTS

 

6.1 Unless otherwise stated in the Adoption Agreement, all contributions will be
invested under the Diversified Investors Funds Group, Diversified Investors
Strategic Allocation Funds (the “Mutual Funds”), or other investments that may
be selected by the Plan Administrator from time to time under which
Participant’s Accounts will be established for each Participant. The Employer
invests Plan assets in its discretion, taking into account (to the extent it
deems advisable) instructions received from Participants. A Participant’s
investment choices are limited to the types of investments as so elected by the
Employer.

Unless otherwise so elected, the Employer hereby designates that Participants
will be permitted to request the investment of the deferred amounts from a menu
of investment alternatives made available by the Employer under the Plan and
under a policy established by the Employer. The Employer and the provider of
investments under the Plan may impose such restrictions on the investment of
deferred compensation, as they may deem appropriate in their sole discretion.
The Mutual Funds are not a party to this Plan.

 

6.2 All amounts under this Plan, including all investments purchased with such
amounts and all income attributable thereto, shall remain (until made available
to the Participant or Beneficiary) solely the property of the Employer (without
being restricted to the provision of benefits under the Plan) subject to the
claims of the Employer’s general creditors. A Participant has no greater right
to Trust assets than the general creditors of the Employer in the event that the
Employer shall become insolvent. Any vested accrued benefits under the Plan
represent an unfunded, unsecured promise by the Employer to pay these benefits
to the Participants when due. Trust assets can be used to pay only vested
accrued benefits under the Plan or the claims of the Employer’s general
creditors.

 

26



--------------------------------------------------------------------------------

ARTICLE 7. – BENEFICIARY

 

7.1 A Participant shall designate on his or her Deferral Agreement or other form
provided by the Employer, the Beneficiary or Beneficiaries who are to receive
distributions in the event of the Participant’s death. If the Participant has
not properly designated a Beneficiary, or if for any reason such designation
shall not be legally effective, or if said designated Beneficiary or
Beneficiaries shall predecease the Participant, then the Participant’s estate
shall be treated as the Beneficiary. A Participant may change his or her
Beneficiary designation at any time by amending his or her Deferral Agreement or
other form provided by the Employer.

 

27



--------------------------------------------------------------------------------

ARTICLE 8. - VESTING AND FORFEITURES

 

8.1 Vesting. The value of a Participant’s Account with respect to his or her
Salary Reduction Contributions, Matching Contributions, and Nonelective Employer
Contributions shall vest in accordance with the vesting schedules elected by the
Employer under the Adoption Agreement.

 

8.2 When employment or service with the Employer is terminating and payment is
not deferred, the amount of the payment shall be based on the value of the
Participant’s Account plus any contributions subsequently credited to such
Account and less any distributions subsequently made from the Account.

 

8.3 Forfeitures. If applicable, any remainder of a terminating Participant’s
Account, which is not vested, shall be forfeited on the date of his or her
Separation from Service. Any such forfeiture shall be applied to offset future
Employer Contributions under the Plan, or, if none, revert to the Employer.

 

28



--------------------------------------------------------------------------------

ARTICLE 9. – ADMINISTRATION

 

9.1 Plan Administrator. The Plan Administrator shall be the Employer adopting
this Plan, as listed in Section 1 of the Adoption Agreement, or, if applicable,
the person(s) or entity appointed by the Employer to administer the Plan, as
listed in Section 2 of the Adoption Agreement. The Plan Administrator shall
serve at the pleasure of the Employer and the Employer shall have the right to
appoint, in its sole and absolute discretion, any successor Plan Administrator.

 

9.2 Claims for Benefits.

 

  (a) Filing a Claim. A Participant or his or her authorized representative may
file a claim for benefits under the Plan. Any claim must be in writing and
submitted to the Plan Administrator. Claimants will be notified in writing of
approved claims, which will be processed as claimed. A claim is considered
approved only if its approval is communicated in writing to a Claimant.

 

  (b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the Claimant within ninety (90) days of the date on which the claim
is received by the Plan Administrator. If special circumstances (such as for a
hearing) require a longer period, the Claimant will be notified in writing,
prior to the expiration of the ninety (90) day period, of the reasons for an
extension of time; provided, however, that no extensions will be permitted
beyond ninety (90) days after the expiration of the initial ninety (90) day
period.

 

  (c) Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Plan Administrator and will clearly set forth:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (4) An explanation of the procedure for review of the denied or partially
denied claim set forth below, including the Claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

 

29



--------------------------------------------------------------------------------

  (d) Review of Denial. Upon denial of a claim, in whole or in part, a Claimant
or his or her duly authorized representative will have the right to submit a
written request to the Plan Administrator for a full and fair review of the
denied claim by filing a written notice of appeal with the Plan Administrator
within sixty (60) days of the receipt by the Claimant of written notice of the
denial of the claim. A Claimant or the Claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

If the Claimant fails to file a request for review within sixty (60) days of the
denial notification, the claim will be deemed abandoned and the Claimant
precluded from reasserting it. If the Claimant does file a request for review,
his or her request must include a description of the issues and evidence he or
she deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

  (e) Decision upon Review. The Plan Administrator will provide a prompt written
decision on review. If the claim is denied on review, the decision shall set
forth:

 

  (1) The specific reason or reasons for the adverse determination;

 

  (2) Specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (3) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and

 

  (4) A statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures, as
well as a statement of the Claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than sixty (60) days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional sixty (60) days if the Plan Administrator
determines that special circumstances (such as for a hearing) require such
extension. If an extension of time is required, written notice of the extension
will be furnished to the Claimant before the end of the initial sixty (60) day
period.

 

30



--------------------------------------------------------------------------------

  (f) Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the Claimant has
exhausted his or her remedies under this Section. In any such legal action, the
Claimant may only present evidence and theories which the Claimant presented
during the claims procedure. Any claims which the Claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a Claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the Claimant presented during the
claims procedure. Any suit or legal action initiated by a Claimant under the
Plan must be brought by the Claimant no later than one year following a final
decision on the claim for benefits by the Plan Administrator. The one-year
limitation on suits for benefits will apply in any forum where a Claimant
initiates such suit or legal action. Any claim under this Plan relating to an
alleged failure to make a contribution to this Plan, and any suit or legal
action for benefits under this Plan must be made within two years of the date on
which the claimed contribution is alleged should have been made or, if later,
the date on which the Claimant is or should have been aware that such
contributions have not been made.

 

  (g) Disability Claims. Claims for disability benefits shall be determined
under the DOL Regulation section 2560.503-1 which is hereby incorporated by
reference.

 

9.3 Indemnification. To the extent not covered by insurance, the Employer shall
indemnify the Plan Administrator, each employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

 

9.4 Power and Authority. The Plan Administrator shall have full power and
authority to adopt rules and regulations (including without limitation a
reasonable claims procedure) for the administration of the Plan, and to
interpret, alter, amend, or revoke any rules and regulations so adopted. The
Plan Administrator shall have full power and authority to interpret the terms
and provisions of this Plan and any instrument filed hereunder.

 

9.5 Finality of Decisions. The Plan Administrator’s decisions or interpretations
made under the Plan shall be binding and final on all interested parties.

 

9.6

Presumption of Fairness. Every action taken by the Plan Administrator shall be
presumed to be a fair and reasonable exercise of the authority vested in, or the
duties

 

31



--------------------------------------------------------------------------------

  imposed upon, the Plan Administrator. The Plan Administrator shall be deemed
to have acted impartially as to all persons interested, unless the contrary be
proven by affirmative evidence. The Plan Administrator shall not be liable for
amounts of Deferred Compensation by a Participant or for other amounts payable
under this Plan.

 

9.7 Other Parties. Any person or entity which issues policies, contracts, or
investment media to the Employer or in respect of a Participant is not a party
to this Plan and such person or entity shall have no responsibility,
accountability or liability to the Employer, the Plan Administrator, any
Participant, or any Beneficiary with regard to the operation or adequacy of this
Plan, including any future amendments made thereto.

 

9.8 Information Requests. Any party entitled to payment under this Plan shall
comply with all written requests of the Plan Administrator or its designee to
furnish the Employer with any information known or available to such party and
necessary to the administration of the Plan.

 

9.9 Expenses. If not paid by the Employer, all reasonable expenses incurred in
the administration of the Plan, including without limitation those of any
Trustee and the Plan Administrator, shall be paid from Participants’ Accounts to
which such expenses are allocable.

 

9.10 No Fiduciary Relationship. Neither the Plan, nor any action taken by the
Plan Administrator or the Employer, shall create or be deemed to create a trust
or fiduciary relationship of any kind between the Employer and the Participant,
his or her Beneficiary, or any other person.

 

32



--------------------------------------------------------------------------------

ARTICLE 10. – MISCELLANEOUS

 

10.1 Amendment of Plan. The Employer or its delegate reserves the right to amend
any provisions of the Plan at any time to the extent that it may deem advisable
without the consent of Participants or any Beneficiaries provided that no such
amendment shall reduce the amount of Compensation deferred before such amendment
without the consent of affected Participants or Beneficiaries.

If this Plan is an amendment, restatement, and continuation of a Prior Plan, as
indicated in Section 4 of the Adoption Agreement, and if the Plan Administrator,
in its sole discretion, determines that an amendment to this Plan will result in
a material modification of the Prior Plan, as defined under Code section 409A
and Internal Revenue Service guidance issued thereunder, the amendment shall not
become effective unless and until the Plan Administrator determines that the
amendment will not result in such a material modification.

 

10.2 Termination of Plan.

 

  (a) The Employer may terminate the Plan at any time, provided the following
requirements are satisfied:

 

  (1) If this is an account balance elective plan, there are no other account
balance elective plans maintained by the Employer with respect to any
Participants in this Plan or all account balance elective plans maintained by
the Employer have been terminated with respect to all Participants in this Plan;

 

  (2) If this is an account balance non-elective plan, there are no other
account balance non-elective plans maintained by the Employer with respect to
any Participants in this Plan or all account balance non-elective plans
maintained by the Employer have been terminated with respect to all Participants
in this Plan;

 

  (3) No payments to Participants other than payments that would have been paid
absent the termination are made within twelve (12) months of the Plan
termination;

 

  (4) All payments are made within twenty-four (24) months of the Plan
termination; and

 

  (5) The Employer does not adopt a plan of the same type as the Plan for a
period of three (3) years following the date of Plan termination.

 

33



--------------------------------------------------------------------------------

  (b) Section 10.2(a) shall not apply if the Plan is terminated:

(1) Within twelve (12) months of a corporate dissolution taxed under Code
section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that amounts deferred under the Plan are included in the
Participants’ income in the latest of:

 

  (i) The calendar year in which the Plan termination occurs;

 

  (ii) The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

 

  (iii) The first calendar year in which the payment is administratively
practicable.

(2) Within thirty (30) days preceding or twelve (12) months following a Change
in Control Event as defined under Section 5.7, provided that all substantially
similar arrangements sponsored by the Employer are terminated, so that the
Participant in the arrangement and all Participants under substantially similar
arrangements are required to receive all amounts of Compensation deferred under
the terminated arrangements within twelve (12) months of the date of termination
of the arrangements.

(c) Upon Plan termination in accordance with Section 10.2(a) and
Section 10.2(b), a Participant’s Account balance shall be payable in a lump sum
cash payment to Participants. Any Participant who is already in pay status and
has been receiving payments in a form or forms under Section 5.1A(a)(2),
5.1A(a)(3), and 5.1A(a)(4) or Section 5.1B(a)(2), Section 5.1B(a)(3), and
5.1B(a)(4) shall receive the balance(s) of his or her Participant’s Account
balance(s) in a lump sum cash payment.

(d) Notwithstanding the foregoing, if the Plan Administrator, in its sole
discretion, determines that any accelerated payments made on account of Plan
termination are prohibited under Code section 409A and applicable guidance
thereunder, the Plan Administrator reserves the right to refuse to make any such
payments unless and until the Plan Administrator determines that the payments
may be made in accordance with Code section 409A.

 

10.3 The Employer may, from time to time, hire outside consultants, accountants,
actuaries, legal counsel, or recordkeepers to perform such tasks as the Employer
may from time to time determine.

 

34



--------------------------------------------------------------------------------

10.4 No benefits under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge or encumbrance. The provisions of
this Plan shall be binding upon and inure to the benefit of the Employer and
Participants and their respective successors, heirs, personal representatives,
executors, administrators, and legatees.

 

10.5 Employment. Participation in this Plan shall not be deemed to be a contract
of employment between the Employer and any Eligible Employee. Nor shall anything
contained herein be deemed to give any Eligible Employee the right to be
retained in the employ of the Employer or to interfere with the right of the
Employer to discharge any Eligible Employee at any time, nor shall it be deemed
to give the Employer the right to require any employee to remain in its employ,
nor shall it interfere with such Eligible Employee’s right to terminate his or
her employment at any time (as may be provided in any contract or agreement
affecting such employment).

 

10.6 This Plan and the Deferral Agreement, and any subsequently adopted
amendment thereof, shall constitute the total agreement or contract between the
Employer and the Participant regarding the Plan. No oral statement or other
written document regarding the Plan may be relied upon by the Participant.

 

10.7 This Plan shall be construed under the laws of the State specified in the
Adoption Agreement.

 

35



--------------------------------------------------------------------------------

DIVERSIFIED RETIREMENT CORPORATION

NONQUALIFIED DEFERRED COMPENSATION

ADOPTION AGREEMENT FOR

Acadia Healthcare Company, Inc.

 

This Adoption Agreement is to be used in conjunction with the

Diversified Retirement Corporation

Nonqualified Deferred Compensation Plan Document

This Adoption Agreement is an important legal document. You should consult with
your attorney on whether or not it accommodates your particular situation, and
on its tax and legal implications. Diversified Retirement Corporation does not
and cannot provide legal or tax advice. The Plan Document and Adoption Agreement
are intended purely as specimen documents for use by you and your attorney.
Diversified can give no assurances that any Employer’s Nonqualified Deferred
Compensation arrangements will meet all applicable Internal Revenue Service
(“IRS”) and Department of Labor (“DOL”) requirements.



--------------------------------------------------------------------------------

Table of Contents

 

Introduction

     3   

Part I – General Information

     4   

Part II – Plan Data

     5   

Part III – Compensation

     7   

Part IV – Elections to Defer Compensation

     8   

Part V – Forms and Timing of Distributions - Upon Separation from Service

     12   

Part VI – Forms and Timing of Distributions as of a Specified Time

     15   

Part VII – Forms and Timing of Distributions Upon Other Events

     16   

Part VIII – Vesting

     19   

Part IX – Miscellaneous

     21   

Execution

     23   

 

2



--------------------------------------------------------------------------------

Introduction

In completing this Adoption Agreement, as in connection with other matters
related to this Plan, it is strongly recommended that you consult with your
attorney or other tax advisor. This is especially true because if the Plan is
not operated in accordance with the terms of the Plan and the options elected in
this Adoption Agreement, additional taxes, penalties, and interest under section
409A of the Internal Revenue Code (the “Code”) may result.

Diversified Retirement Corporation does not and cannot provide legal or tax
advice. The Adoption Agreement and the related Plan document (the “Plan”) are
not prototypes and have not been reviewed or approved by the IRS. They are
intended purely as sample documents for use by your attorney in preparing your
nonqualified deferred compensation plan.

The Plan is a broad document which allows a participating Employer a number of
choices and options. Any capitalized terms used in this document have the
meaning as set forth in the Plan Document, unless otherwise indicated. These
choices and options are illustrated in this Adoption Agreement; provisions of
the Plan which allow no options are not included in the Adoption Agreement. This
does not necessarily mean that other alternatives are not legally permissible,
but Diversified may not be able to administer such other alternatives. This
Adoption Agreement states the provisions specific to your particular Plan.

 

3



--------------------------------------------------------------------------------

Part I – General Information

 

1. Sponsoring Employer (Article 2.22 of the Plan).

 

(a)   Name of Employer:   Acadia Healthcare Company, Inc. (b)   Address of
Employer:  

830 Crescent Centre Drive, Suite 610

Franklin, TN 37067

(c)   Federal Tax ID Number of Employer:   45-2492228 (d)   Contact Phone
Number:   (615) 861-6000

 

  (e) Publicly Traded Company (check one):

¨ (i) No.

x (ii) Yes. (Note: For Key Employees, distributions may not be made before the
date which is six months after Separation from Service (or if earlier, after the
date of death).)

 

  (f) If a Publicly Traded Company, enter Key Employee identification date
(complete, if applicable):

x (i) December 31.

¨ (ii) Other             .

 

  (g) If a Publicly Traded Company, enter Key Employee effective date (complete,
if applicable):

x (i) April 1 following the identification date.

¨ (ii) Other

Note: If the Employer is a tax-exempt organization, additional requirements may
apply under Code section 457. This Plan is not intended to comply with the
requirements of Code section 457. Please consult with your legal or tax advisor.

 

2. Plan Administrator (if not Employer) (Article 9.1 of the Plan).

 

(a)   Name of Plan Administrator:  

 

  (b)   Address of Plan Administrator:  

 

 

 

4



--------------------------------------------------------------------------------

   

 

     

 

  (c)   Contact Phone Number:  

 

 

Part II – Plan Data

 

3. Name of Plan(s). (Articles 2.2, 2.38, and 2.41 of the Plan).

 

  (a) The name of this Plan is (provide name):

Acadia Healthcare Company, Inc. Deferred Compensation Plan

 

  (b) The name of the predecessor nonqualified deferred compensation plan of the
Employer that was in existence as of October 3, 2004 (provide name, if there was
a predecessor nonqualified deferred compensation plan and this is a new Code
section 409A plan):

(“Prior Plan”)

 

4. New Plan or Amendment, Restatement, and Continuation of a Prior Plan. This
Plan is (check one):

 

x    (a) A new plan. ¨    (b) An amendment, restatement, and continuation of a
plan in existence as of October 3, 2004 and applies only to deferred
compensation earned or vested after 2004. (There are no material modifications
of pre-2005 deferred compensation.)* ¨    (c) An amendment, restatement, and
continuation of a plan in existence as of October 3, 2004, and applies to all
contributions regardless of when made, earned or vested. (There are material
modifications of pre-2005 deferred compensation.)

 

*Caution: If this is an amendment, restatement, and continuation of an existing
plan, the Employer is responsible for ensuring that the amendment and
restatement does not result in a “material modification” (within the meaning of
Code section 409A and regulations thereunder) of any Grandfathered Amount and
that any amendment does not cause a revocation of elections, acceleration of
distributions or other event not permissible under Code section 409A and the
regulations thereunder.

 

5



--------------------------------------------------------------------------------

5. Effective Date (Article 2.17 of the Plan).

(check one and provide information required by section (a) or (b), as
applicable):

 

  x (a) For new plans:

The Effective Date of the Plan is (provide date) February 1, 2013.

 

  ¨ (b) For the amendment, restatement, and continuation of a Prior Plan:

The initial effective date of the Plan was (provide date)           .

The Effective Date of this amendment and restatement of the Plan is           
(provide date).

 

6. Plan Year (Article 2.40 of the Plan).

The Plan Year is (a twelve month period – e.g., January 1– December 31)
January 1 – December 31. If Plan has a short initial Plan Year, the short
initial Plan Year is February 1 – December 31.

 

7. Plan Covers:

This Plan shall cover the following (check one):

 

  x (a) Employees.

 

  ¨ (b) Directors.*

 

  ¨ (c) Other*           .

 

* Note: when checked, references to the terms “Employer” and “Eligible Employee”
are substituted for the terms “Company” and “Eligible ¨ Director ¨ Other
          ”, in the Adoption Agreement and Plan, respectively.

 

8. Type of Plan.

This Plan shall be (check one):

 

  ¨ (a) An Evergreen Plan under which the Employer establishes and maintains a
Participant’s Account, which may have sub-accounts depending on the Employer’s
election, on behalf of each Eligible Employee which include, if applicable, but
are not limited to a (1) Salary Reduction Contribution Account,
(2) Performance-Based Compensation Account, (3) Matching Contribution Account,
and (4) Nonelective Employer Contribution Account to which (1) Salary Reduction
Contributions, (2) Performance-Based Compensation, (3) Matching Contributions
and (4) Nonelective Employer Contributions shall be credited.

 

6



--------------------------------------------------------------------------------

  x (b) A Calendar Year Plan under which the Employer establishes and maintains
a Participant’s Account on behalf of each Eligible Employee’s Annual
Sub-Account(s) which include, if applicable, but are not limited to a (1) Salary
Reduction Contribution Account, (2) Performance-Based Compensation Account,
(3) Matching Contribution Account, and (4) Nonelective Employer Contribution
Account to which (1) Salary Reduction Contributions, (2) Performance-Based
Compensation, (3) Matching Contributions and (4) Nonelective Employer
Contributions shall be credited to each respective Annual Sub-Account.

Distribution Election Method (check one if 8(b) above is selected):

 

  ¨ (i) Annual Election - A Participant must make a new Distribution Election
each Taxable Year for future contributions to the Annual Sub-Account for the
next year.

 

  x (ii) Carry Forward Election - A Participant’s Distribution Election will
remain in place from year to year for future contributions to the Annual
Sub-Account until such time as the Participant modifies or cancels the
Distribution Election in accordance with the terms of the Plan.

Part III – Compensation

 

9. Compensation (Articles 2.11 and 2.35 of the Plan).

 

  (a) Compensation shall exclude the item(s) listed below for purposes of
determining (complete, if applicable):

 

  (i) Salary Reduction Contributions:

 

  x (1) No exclusions.

 

  ¨ (2) Bonus (e.g., Non-Performance Based Compensation).

 

  ¨ (3) Compensation ¨ in excess of ¨ at or below Code section 401(a)(17)
Compensation.

 

  ¨ (4) Commissions.

 

  ¨ (5) Overtime Pay.

 

  ¨ (6) Performance-Based Compensation (see Section 10.(d) for separate
election).

 

  ¨ (7) Severance Pay.

 

  ¨ (8) Other           .

 

7



--------------------------------------------------------------------------------

  (ii) Nonelective Contributions:

 

  x (1) No exclusions.

 

  ¨ (2) Bonus.

 

  ¨ (3) Compensation ¨ in excess of ¨ at or below Code section 401(a)(17)
Compensation.

 

  ¨ (4) Commissions.

 

  ¨ (5) Overtime Pay.

 

  ¨ (6) Performance-Based Compensation.

 

  ¨ (7) Severance Pay.

 

  ¨ (8) Other           .

Part IV – Elections to Defer Compensation

 

10. Salary Reduction Contributions (Article 4.1 of the Plan).

 

  (a) Compensation below includes Performance-Based Compensation unless excluded
in Compensation or a separate deferral election is permitted in (d) below. A
Participant may enter into a Deferral Agreement to make the following (complete,
if applicable):

 

  x (i) A Salary Reduction Contribution in one (1) percent increments from a
minimum of 0% up to a maximum of 50% of Compensation.

 

  x (ii) An additional Salary Reduction Contribution from 0% to 100% equal to
the amount of refunds paid due to a failed Actual Deferral Percentage
non-discrimination test in the Employer’s 401(k) Plan.

 

  ¨ (iii) Once a Participant reaches the deferral limit under the 401(k) Plan, a
Salary Reduction Contribution in one (1) percent increments from a minimum of
    % up to a maximum of     % Compensation.

 

  ¨ (iv) A Salary Reduction Contribution up to a maximum deferral of (check one,
if applicable):

¨ (1) the Calendar Year Code section 402(g) limit.

 

8



--------------------------------------------------------------------------------

¨ (2) an amount that, when combined with the 401(k) deferrals made to the 401(k)
Plan, does not exceed the section 402(g) limit.

¨ (3) $        .

 

  (b) A Participant may enter into a separate Deferral Agreement to make a bonus
election (complete, if applicable):

 

  x (i) Not applicable.

 

  ¨ (ii) The bonuses paid by the Employer are included in the definition of
Compensation and the Employer permits a Participant to enter into a separate
Deferral Agreement to make a Salary Reduction Contribution in one (1) percent
increments from a minimum of     % up to a maximum of     % of bonuses.

 

  (c) An Employer may allow a Participant’s Deferral Agreement to remain in
place from year to year, so long as the Deferral Agreement becomes irrevocable
by the end of the Election Period preceding the Taxable Year in which
Compensation subject to the Deferral Agreement is earned. The Employer will
define each year the designated Election Period. As specified below, a Deferral
Agreement will be made (check one, if 10(a) above is applicable):

 

  ¨ (i) Each Taxable Year (annual deferral election).

 

  x (ii) As of the last day of the Election Period preceding the Plan Year in
which Compensation subject to the Deferral Agreement is earned, until such time
as the Participant modifies or terminates the automatic Deferral Agreement for
future Plan Years by notifying the Plan Administrator (carry forward deferral
election).

 

  (d) Performance-Based Compensation Contributions (Article 4.3 of the Plan).

(i) Performance-Based Compensation may be deferred under the Plan in a separate
Performance-Based Compensation Deferral Election (complete, if applicable):

¨ (1) Not applicable.

x (2) In one (1) percent increments from a minimum of 0% up to a maximum of
100%.

(ii) A Participant must enter into a Deferral Agreement with respect to
Performance-Based Compensation Contributions (check one, if 10(d)(i)(2) above is
applicable):

¨ (1) During the same Election Period that is applicable for Salary Reduction
Contributions.

x (2) By the date that is at least six months before the end of the performance
period described in Plan Article 4.3(b).

 

9



--------------------------------------------------------------------------------

(iii) An Employer may allow a Participant’s Deferral Agreement with respect to
Performance-Based Compensation Contributions to remain in place from year to
year, so long as such Deferral Agreement becomes irrevocable by the end of the
Election Period preceding the Taxable Year in which Compensation subject to the
Deferral Agreement is earned. The Employer will define each year the designated
Election Period. As specified below, a Deferral Agreement will be made (check
one, if 10(d)(i) above is applicable):

¨ (1) Each Taxable Year (annual deferral election).

x (2) As of the last day of the Election Period preceding the Taxable Year in
which Compensation subject to the Deferral Agreement is earned, until such time
as the Participant modifies or terminates the automatic Deferral Agreement for
future Plan Years by notifying the Plan Administrator (carry forward deferral
election).

 

11. Employer Contributions (Article 4.2 of the Plan).

An Employer may elect to make the following types of Employer Contributions
(complete, if applicable):

 

  x (a) Matching Contributions

 

  x (i) No Matching Contributions.

 

  ¨ (ii) Matching Contributions will be made on:

¨ (1) Salary Reduction Contributions.

¨ (2) Bonuses (if separate election).

¨ (3) Performance-Based Compensation Contribution.

¨ (4) Any or all of the above as determined by Board Resolution each Plan Year.

(iii) Matching Contributions may be made in the following percentage (complete
if 11(a)(ii) above, is applicable):

¨ (1) Discretionary Match as determined by Board Resolution each Plan Year.

 

10



--------------------------------------------------------------------------------

¨ (2) Percentage Match:     % of first     % of a Participant’s Deferral
Compensation (as selected in 11(a)(ii)) for the Plan Year.

¨ (3) The same percentage as the Employer makes as a matching contribution under
the 401(k) Plan.

¨ (4) Other:           .

 

  x (b) Nonelective Employer Contributions

¨ (i) No Nonelective Employer Contributions.

x (ii) Nonelective Employer Contributions may be in an amount equal to a
(complete, if applicable):

 

  ¨ (1) Fixed Percentage:     % of a Participant’s Compensation.

 

  ¨ (2) Flat Dollar Amount: $        .

 

  ¨ (3) Discretionary Amount as determined by Board Resolution each Plan Year.

 

  x (4) Other: An amount equal to refunds of Employer Matching Contributions due
to a failed Actual Contribution Percentage non-discrimination test.

 

12. Transition Relief under Section 409A

 

  (a) Right to Terminate Participation or Cancel a Deferral Election During
Calendar Year 2005 (Articles 4.5 and 4.6 of the Plan).

During calendar year 2005, (complete, if applicable):

 

  ¨ (i) Participants are allowed to make a new calendar year 2005 deferral
election by March 15, 2005.

 

  ¨ (ii) Participants are allowed to cancel or revoke a calendar year 2005
deferral election.

 

  ¨ (iii) Participants are allowed to terminate participation and distribute the
calendar year 2005 amounts by December 31, 2005.

 

11



--------------------------------------------------------------------------------

  (b) Right to Change the Time and/or Form of Distribution Elections During
Calendar Years 2006, 2007 and 2008 (Articles 4.1, 4.2, 4.3 and 4.4 of the Plan).

For the calendar years selected below, Distribution Elections affecting the
Participant’s then existing account balance shall not be treated under
Section 4.4(a) as a change in the time and/or form of distribution or an
acceleration of a payment with respect to such account balance (complete, if
applicable):

 

  ¨ (i) Calendar year 2006. Participants are allowed to make a new distribution
election during calendar year 2006.

 

  ¨ (ii) Calendar year 2007. Participants are allowed to make a new distribution
election during calendar year 2007.

 

  ¨ (iii) Calendar year 2008. Participants are allowed to make a new
distribution election during calendar year 2008.

Part V – Forms and Timing of Distributions – Upon Separation from Service

 

13. Retirement Age (Article 2.43 of the Plan).

The Retirement Age under the Plan shall be (check one):

 

  x (a) Age 65.

 

  ¨ (b) Age         .

 

14. Required Distribution Age (complete if applicable):

            .

 

15. Distribution Elections upon Separation from Service (Article 5.3 of the
Plan) (check one):

 

  ¨ (a) Not permitted. Single sum only at Separation from Service.

 

  x (b) Single distribution election per Participant Account (no separate
distribution elections for sub-accounts, e.g., contribution sources):

 

  ¨ (c) Multiple distribution elections per Participant (separate distribution
elections permitted for sub-accounts, e.g., contribution sources). Check boxes
for which there is a separate distribution election permitted:

 

  ¨ (i) Salary Reduction Contributions.*

 

  ¨ (ii) Performance-Based Compensation.

 

* Includes all Nonelective Employer Contributions

 

12



--------------------------------------------------------------------------------

16. Forms of Distribution upon Separation from Service

 

  (a) A Participant may elect to have his or her Participant’s Account balance
distributed in the following form(s). If no election is made, a single sum
payment is the default election (check options to be available if 15(b) or
(c) above is selected):

 

  x   (i)   A single sum payment.   x   (ii)   Installment payments over (check
all that apply):

 

  ¨   (1)    3 years.   ¨   (2)    5 years.   ¨   (3)    7 years.   ¨   (4)   
10 years.   x   (5)    A maximum of 10 years.   ¨   (6)    Other:             .

 

  ¨   (iii)   A partial single sum payment and installment payments not to
exceed the installment payment options listed above. (Must complete (ii)).   ¨  
(iv)   Installment payments over the life expectancy of the Participant.

 

  (b) If a Participant elects any installment payment option above, the
Participant must designate that such payments will be made in accordance with
the options selected below (select option(s) to be available. Annual is default
option if no option selected.):

 

  ¨   (i)   Monthly.   ¨   (ii)   Quarterly.   ¨   (iii)   Semi-annually.   x  
(iv)   Annually.

 

17. Timing of Distributions (check one):

 

  ¨   (a)   At Separation from Service.   x   (b)   Six months following
Separation from Service.   ¨   (c)            year(s) following Separation from
Service.   ¨   (d)   Variable year(s) following Separation from Service (enter
years below):                year(s).                year.                year.
               year.

 

13



--------------------------------------------------------------------------------

18. Processing Schedule for Distributions upon Separation from Service (Articles
5.1A(b) and 5.1B(b) of the Plan).

Distributions shall be made after a distributable event set forth under Articles
5.3 through 5.7 of the Plan occurs, as follows (check one):

 

  x (a) Immediately upon the occurrence of such distributable event; provided
that such distribution may not be made more than 90 days following the
distributable event.

 

  ¨

(b) The 1st business day following January 1st immediately following such
distributable event.

 

  ¨

(c) The 1st business day of the 1st month of the calendar quarter immediately
following such distributable event.

 

  ¨

(d) As of the 1st business day of the month listed below immediately following
such distributable event (can be up to four months):

 

             

 

 

 

 

 

 

 

 

  ¨

(e) 1st or 7th month of the calendar year immediately following such
distributable event.

 

19. Single Sum Distributions upon Separation from Service (Articles 5.1A(c) and
5.1B(c) of the Plan).

At the time a distributable event set forth under Article 5.3 of the Plan
occurs, if a Participant’s Account balance is less than an amount specified
below and a Participant has not already attained the minimum Age specified
below, such Account balance shall be distributed to the Participant in a single
sum in accordance with the Timing of Distributions and Processing Schedule
stated above (complete if applicable):

 

  (a) Minimum Age (check one):

 

  x (i) No minimum Age.

 

  ¨ (ii) Minimum Age             .

 

14



--------------------------------------------------------------------------------

  (b) Minimum Account Balance (check one):

 

  ¨ (i) No minimum account balance.

 

  ¨ (ii) $10,000.

 

  x (iii) $25,000 (must be greater than $10,000 but not to exceed $100,000).

 

20. Change in the Form, Timing or Processing Schedule of Distribution upon
Separation from Service (Article 4.4(b) of the Plan) (check one):

 

  x (a) Not permitted.

 

  ¨ (b) Permitted.

(i) A Participant may elect to change his or her form, timing or processing
schedule under the Plan (check one):

 

  ¨ (1) Permitted only during an Election Period.

 

  ¨ (2) Permitted at any time consistent with Code section 409A.

(ii) Maximum number of times a Participant may elect to change either the form
or timing of distribution (check one, if applicable):

 

  ¨ (1) No limit.

 

  ¨ (2) Number of changes:             

Part VI – Forms and Timing of Distributions as of a Specified Time

 

21. Form of Distribution as of a Specified Time (Article 5.2 of the Plan).
Applies to all contribution sources (select options to be available):

¨ (a) Not permitted.

x (b) Lump sum distribution.

x (c) Partial distribution up to 100% (must be in whole percentages).

x (d) Partial distribution in dollar amounts.

¨ (e) Equal installment payments of entire account. Installment provisions are
the same as the Forms of Distribution upon Separation from Service.

 

22. Processing Schedule for Distributions as of a Specified Time (Article 5.2(a)
of the Plan).

A Participant may designate to receive a distribution as of (select options to
be available):

¨ (a) The 1st business day immediately following January 1st of the year of
payout.

 

15



--------------------------------------------------------------------------------

  x

(b) The 1st business day of any month during the calendar year.

 

  ¨

(c) The 1st business day of any quarter during the calendar year.

 

  ¨

(d) The 1st or 7th month of the calendar year.

 

23. Distribution as of Specified Time Waiting Period. (Article 5.2(c) of the
Plan) (complete, if applicable):

No sooner than the January 1st that is     one     year(s) following the year of
deferral.

 

24. Change in Form, Timing or Processing Schedule of Distributions as of a
Specified Time (Article 4.4(b) of the Plan) (check one, if applicable):

 

  ¨ (a) Not permitted.

 

  x (b) Permitted.

(i) A Participant may elect to change his or her Form of Distribution to another
Form of Distribution under the Plan (check one):

x (1) Permitted only during an Election Period.

¨ (2) Permitted at any time consistent with Code section 409A.

(ii) Maximum number of times a Participant may elect to change either the Form
or Timing of distribution (check one, if applicable):

x (1) No limit.

¨ (2) Number of changes:             .

Part VII – Forms and Timing of Distributions Upon Other Events

 

25. Accelerated Payment Exceptions (Article 5.12 of the Plan)

In accordance with the terms of the Plan, an accelerated payment on behalf of an
active or terminated participant may be paid under certain circumstances set
forth in Article 5.12 of the Plan. Such circumstances are to comply with a
domestic relations order, conflicts of interest, cashouts if the annual amount
does not exceed certain limits, tax withholding, plan termination and
liquidation, cancellation of deferral elections due to disability, unforeseeable
emergency or hardship, 409A violation or certain offsets to cover a debt owed to
the company not to exceed $5,000 per calendar year. (check one; if not checked,
the first box below is the default election):

 

16



--------------------------------------------------------------------------------

  x (a) The plan will provide for the accelerated payment exception.

 

  ¨ (b) The plan will not provide for the accelerated payment exception.

 

26. Determination and Distribution upon Disability (Articles 2.15 and 5.4 of the
Plan).

If a Participant becomes Disabled while employed with the Employer, the unpaid
portion of his or her Participant’s Account balance, if any, shall be
distributed in a single sum.

A Participant shall be deemed Disabled (check one; if not checked, the first box
below is the default definition):

 

  ¨ (a) In accordance with a disability insurance program sponsored by the
Employer, provided the definition set forth in the program satisfies the
requirements of Article 2.15(a) of the Plan.

 

  x (b) By the Social Security Administration.

 

  ¨ (c) In the Plan Administrator’s sole discretion, subject to the requirements
of Article 2.15(a) of the Plan.

 

27. Distributions upon Death (Article 5.5 of the Plan).

If a Participant dies while employed with the Employer, the unpaid portion of
his or her Participant’s Account balance, if any, shall be distributed in a
single sum.

 

28. Withdrawals for an Unforeseeable Emergency (Articles 2.51 and 5.6 of the
Plan) (check one):

 

  ¨ (a) Not permitted.

 

  x (b) Permitted.

 

29. Termination of Deferral Agreement upon Withdrawals for an Unforeseeable
Emergency (Article 5.6(b) of the Plan)

A Participant’s Deferral Agreement shall terminate as soon as practicable
following a withdrawal for an Unforeseeable Emergency or if applicable below, a
hardship withdrawal from the 401(k) Plan or other plan of the Employer. A
Participant will again be able to elect to defer into the Plan as of the first
Election Period immediately following the end of the suspension period.

Check (a) below if 401(k) Plan or other plan of the Employer has a suspension
provision for hardship withdrawals:

 

  x

(a) If a Participant’s Deferral Agreement is required to be terminated in order
for the Participant to receive a hardship distribution under the 401(k)

 

17



--------------------------------------------------------------------------------

  Plan or other plan of the Employer, a Participant’s Deferral Agreement will
terminate as soon as practicable following a withdrawal for a hardship
distribution under the 401(k) Plan or other plan of the Employer.

 

  ¨ (b) No suspension provision for hardship withdrawals.

 

30. Distribution upon a Change in Control Event (Article 5.7 of the Plan).

Upon a Change in Control Event, the unpaid portion of a Participant’s Account
balance, if any, shall be distributed as follows (check one; if not checked, the
first box is the default option):

 

  x (a) A single sum upon the occurrence of a Change in Control Event.

 

  ¨ (b) No distribution upon a Change in Control Event.

 

31. Intervening Distributable Events (Article 5.8 of the Plan).

If a Participant has incurred a Separation from Service (whether or not such
Participant is currently receiving a distribution form), then in lieu of the
foregoing distribution form(s), the remainder of the Participant’s Account
balance will be distributed in a single sum upon the occurrence of (select
options to be available, if applicable):

 

  x (a) Disability.

 

  x (b) Death.

 

  x (c) Unforeseeable Emergency. (An amount may not exceed the amount necessary
to satisfy such Emergency and the balance of installments will be recalculated.)

 

  x (d) A Change in Control Event.

 

32. Transfer to 401(k) Plan (“Tandem Plan”) (check one; if not checked, the
first box is the default option):

 

  x (a) Not applicable. No transfer to 401(k) plan.

 

  ¨

(b) Transfer to 401(k) Plan - As of the end of each calendar year (and not later
than January 31 of the next following calendar year), the Employer shall
determine the maximum amount that may be contributed to the 401(k) Plan on
behalf of each Participant as a salary deferral contribution with respect to the
corresponding plan year of the 401(k) Plan. The Employer’s determination of the
maximum amount that may be contributed to the 401(k) Plan on behalf of each
Participant shall be conclusive. Unless the Participant has elected to have such
amount contributed to the 401(k) Plan as a salary deferral contribution, the
amount (exclusive of any earnings credited under this Plan) so determined with
respect to the Participant (but not in excess of the Participant’s Deferred
Compensation for that calendar year) shall

 

18



--------------------------------------------------------------------------------

  be paid in a single sum to the Participant as soon as is practicable after
such computation is made. If such payment is paid to a Participant after
December 31 of the year in which the Deferred Compensation is earned, it shall
nonetheless be treated by the Employer and reported on the Participant’s Form
W-2 as wages paid in the year the Deferred Compensation was earned.

Each Participant may elect to have the amount otherwise payable to the
Participant contributed to the 401(k) Plan as a salary deferral contribution.
Such election must be made not later than December 31 of the calendar year
preceding the calendar year for which the Deferred Compensation election is
made, and such election may not be revoked after that date. If such election is
made, the Employer shall contribute such amount (exclusive of any earnings
credited under this Plan) to the 401(k) Plan as soon as is practicable after the
end of the plan year that corresponds with the calendar year for which the
election was made. The Employer shall also contribute to the 401(k) Plan any
matching contributions that are due from the Employee for such plan year. The
Participant’s Account shall be debited by the amount of such contributions.
Notwithstanding any otherwise conflicting provision in this Plan, a
Participant’s election with respect to a calendar year shall not be given
effect, and the Employer shall not make a contribution to the 401(k) Plan on
behalf of such Participant for such calendar year, unless such Participant is in
the employ of the Employer on the last day of such calendar year.

Part VIII – Vesting

 

33. Salary Reduction Contributions (Article 8.1 of the Plan).

Salary Reduction Contributions and Performance-Based Compensation shall be 100
percent vested immediately.

 

34. Matching Contributions (Article 8.1 of the Plan).

A Participant shall be 100% vested upon Death, Disability, Retirement Age or
Plan Termination. Matching Contributions shall vest in accordance with the
following schedule:

 

  x (a) Not applicable. No Matching Contributions.

 

  ¨ (b) 100 percent vesting immediately.

 

  ¨ (c) 3 year cliff:

 

Percentage

   Years of Service  

0 percent

     0-2   

100 percent

     3   

 

  ¨ (d) 5 year cliff:

 

Percentage

   Years of Service  

0 percent

     0-4   

100 percent

     5   

 

19



--------------------------------------------------------------------------------

  ¨ (e) 6 year graded:

 

Percentage

   Years of Service  

0 percent

     0-1   

20 percent

     2   

40 percent

     3   

60 percent

     4   

80 percent

     5   

100 percent

     6   

 

  ¨ (f) 7 year graded:

 

Percentage

   Years of Service  

0 percent

     0-2   

20 percent

     3   

40 percent

     4   

60 percent

     5   

80 percent

     6   

100 percent

     7   

 

  ¨ (g) Other             .

 

35. Nonelective Employer Contributions (Article 8.1 of the Plan).

A Participant shall be 100% vested upon Death, Disability, Retirement Age or
Plan Termination. Nonelective Employer Contributions shall vest in accordance
with the following schedule (default to Matching Contribution Vesting Schedule
if nothing checked):

 

  ¨ (a) Not applicable. No Nonelective Employer Contributions.

 

  x (b) 100 percent vesting immediately.

 

  ¨ (c) 3 year cliff:

 

Percentage

   Years of Service  

0 percent

     0-2   

100 percent

     3   

 

  ¨ (d) 5 year cliff:

 

Percentage

   Years of Service  

0 percent

     0-4   

100 percent

     5   

 

20



--------------------------------------------------------------------------------

  ¨ (e) 6 year graded:

 

Percentage

   Years of Service  

0 percent

     0-1   

20 percent

     2   

40 percent

     3   

60 percent

     4   

80 percent

     5   

100 percent

     6   

 

  ¨ (f) 7 year graded:

 

Percentage

   Years of Service  

0 percent

     0-2   

20 percent

     3   

40 percent

     4   

60 percent

     5   

80 percent

     6   

100 percent

     7   

 

  ¨ (g) Other             .

Part IX – Miscellaneous

 

36. Year of Service is defined as follows:

 

  x (a) Not applicable. All contributions are 100% vested.

 

  ¨ (b) Not applicable. No Employer contributions.

 

  ¨ (c) Year of Service as defined in 401(k) Plan of the Employer.

 

  ¨ (d) Other             .

 

37. Plan Investments (Article 6 of the Plan) (check one; if not checked, the
first box is the default option):

 

  x (a) Participants will be permitted to request the investment of the deferred
amounts from a menu of investment alternatives made available by the Employer.

 

  ¨ (b) Participants will not be permitted to request the investment of the
deferred amounts from a menu of investment alternatives made available by the
Employer.

 

  ¨ (c) Participants will be permitted to make a phantom investment election of
the deferred amounts from a menu of investment alternatives made available by
the Employer.

 

  ¨ (d) The Plan will provide a notional investment rate and Plan assets are not
specifically set aside from Employer’s general assets.

 

21



--------------------------------------------------------------------------------

38. Addendum Items:

 

39. State Law (Article 10.7 of the Plan).

Except to the extent superseded by federal law, the internal laws of the state
of Tennessee shall be controlling in all matters relating to the Plan.

 

22



--------------------------------------------------------------------------------

Execution

By executing this Adoption Agreement, the undersigned sponsoring Employer hereby
adopts the Plan. The selections and specifications contained in this Adoption
Agreement and the terms, provisions and conditions provided in the Diversified
Retirement Corporation Specimen Nonqualified Deferred Compensation Plan Document
constitute the Plan. No other plan document may be used with this Adoption
Agreement.

The sponsoring Employer further understands and acknowledges that:

 

•  

Diversified Retirement Corporation is not a Party to the Plan and shall not be
responsible for any tax or legal aspects of their Plan. The sponsoring Employer
assumes responsibility for these matters.

 

•  

The sponsoring Employer has counseled, to the extent necessary, with its own
selected legal and tax advisors.

 

•  

The obligations of Diversified Retirement Corporation shall be governed solely
by the provisions of Diversified’s contracts and policies; there is no
requirement that Diversified Retirement Corporation look into any action taken
by the Plan Administrator or the Employer, and Diversified Retirement
Corporation and its affiliates shall be fully protected in taking, permitting or
omitting any action on the basis of the actions of the Plan Administrator or
Employer.

 

•  

Diversified Retirement Corporation shall incur no liability for carrying out
actions as directed by the Employer or Plan Administrator.

 

•  

Diversified Retirement Corporation shall be under no obligation to update this
Adoption Agreement or the Diversified Retirement Corporation Nonqualified
Deferred Compensation Plan Document for any subsequent changes in applicable
law.

IN WITNESS WHEREOF, the Sponsoring Employer has caused this Adoption Agreement
to be executed by a duly authorized representative this 30th day of January,
2013.

 

  Attest:   

Acadia Healthcare Company, Inc.

        Name of Sponsoring Employer      By:   

/s/ Kim Brady

     Title:   

Director of Human Resources

  

 

23